Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1:
Claim 1 recites a “data readiness analysis system” comprising a "storage device", a “field-data-description-file generating module” and a “general data readiness analysis module”. The specification of the present application fails to expressly indicate whether the recited elements are computer hardware components or computer software components, one of ordinary skill in the art would interpret the "storage device", the “field-data-description-file generating module” and the “general data readiness analysis module” as being computer software components. Thus, the recited “data readiness analysis system” is software per se.
Accordingly, the recited “data readiness analysis system” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 1 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.

Claims 2 -10 merely recite additional software components and/or functions performed by the software components. Thus, none of Claims 2-10 recite statutory subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crabtree et al, United States Patent Application Publication No. 20210092160.

Claim 1:
	Crabtree discloses:
a storage device, storing a plurality of raw data (see [0047]-[0054] → Crabtree discloses this limitation in that the system comprises a storage device storing commercial and public raw data); 
a field-data-description-file generating module, coupled to the storage device and generating a plurality of field-data-description files corresponding to the plurality of raw data (see [0047]-[0054] → Crabtree discloses this limitation in that the system comprises a data marketplace curating data to create a mutually beneficial store of reliable and large data set collections of raw data); and 
a general data readiness analysis module, coupled to the storage device and the field-data-description-file generating module to obtain the plurality of raw data and the plurality of field-data-description files (see [0047]-[0054] → Crabtree discloses this limitation in that the system comprises a data extractor coupled to the storage device to obtain the plurality of raw data from the curated data collections); 
wherein the general data readiness analysis module obtains a score of a consistency indicator of the plurality of raw data according to the plurality of field-data-description files (see [0047]-[0054] → Crabtree discloses this limitation in that the system processes the ingested data, analyzes the data and assigns a data consistency score indicator of the raw data); 
wherein the general data readiness analysis module obtains the data corresponding to a category which needs to be analyzed from the raw data according to categories in each field-data-description file, and obtains a score of a completeness indicator, a score of an accuracy indicator, a score of a validity indicator and a score of the compaction indicator which all correspond to the data corresponding to the category which needs to be analyzed (see [0047]-[0054] → Crabtree discloses this limitation in that the system obtains the data quality score based on six metrics corresponding to a category in each metric, wherein the data quality score includes the data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator corresponding to the each metric to be analyzed);
wherein the general data readiness analysis module determines a data readiness of the data corresponding to the category which needs to be analyzed according to the score of the consistency indicator, the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, and the score of the compaction indicator (see [0047]-[0054] → Crabtree discloses this limitation in that the system generates data quality score for the raw data based on data scores corresponding to the each metric including data consistency score indicator, data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator). 


Claim 2:
	Crabtree discloses:
a raw data readiness analysis module, coupled to the storage device and the field-data-description-file generating module to obtain the plurality of raw data and the plurality of field-data-description files; wherein the raw data readiness analysis module obtains the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator and the score of the compaction indicator of each raw data according to the plurality of raw data and the plurality of field-data-description files; wherein the raw data readiness analysis module determines the data readiness of each raw data according to the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, and the score of the compaction indicator corresponding to each raw data (see [0047]-[0054] → Crabtree discloses this limitation in that the system generates data quality score for the raw data based on data scores corresponding to the each metric including data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator). 


Claim 3:
	Crabtree discloses:
a specific data readiness analysis module, coupled to the storage device and the field-data-description-file generating module to obtain the plurality of raw data and the plurality of field-data-description files; wherein the specific data readiness analysis module obtains specific data from the plurality of raw data according to a specific template and obtains the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, the score of the compaction indicator, a score of a fitness indicator, and a score of a quantity indicator which all correspond to the specific data; wherein the specific data readiness analysis module determines the data readiness of the specific data according to the score of the completeness indicator, the score of the accuracy indicator, the score of the validity indicator, the score of the compaction indicator, the score of the fitness indicator, and the score of the quantity indicator corresponding to the specific data (see [0047]-[0054] → Crabtree discloses this limitation in that the system generates data quality score for the raw data according to six metrics (templates); and the system generates data quality score based on data scores corresponding to the each metric including data completeness score indicator, data uniqueness (compaction) score indicator, data validity score indicator and data accuracy score indicator, data timeless score (fitness) and wherein the data accuracy score considers data quantity indicator). 

Claim 4:
	Crabtree discloses:
wherein the fitness indicator is configured to determine whether the content of the specific data is met the content which is required by the specific template (see [0047]-[0054] → Crabtree discloses this limitation in that data timeless (fitness) score is configured to determine whether the content of the specific data is met by the specific metrics of application, for example certain applications require up to date information, stock market data from the 1930’s may not be as relevant today as from the earlier 2000’s). 

Claim 6:
	Crabtree discloses:
wherein the completeness indicator is configured to determine whether there is a missing value in the fields of data (see [0047]-[0054] → Crabtree discloses this limitation in that data completeness score is configured to determine the percentage of completeness in the absence of critical data fields). 

Claim 7:
	Crabtree discloses:
wherein the accuracy indicator is configured to determine whether there is a format error, a numeric error or an association error in the data (see [0047]-[0054][0064] → Crabtree discloses this limitation in that data accuracy score is configured to determine data format, numeric or association errors). 

Claim 9:
	Crabtree discloses:
wherein the compaction indicator is configured to determine whether there is a repeat content or identical distribution in the data (see [0047]-[0054] → Crabtree discloses this limitation in that data uniqueness (compaction) score is configured to determine data duplication in the data sets). 

Claim 10:
	Crabtree discloses:
wherein the consistency indicator is configured to determine whether fields of the plurality of raw data have an association with each other and whether the connected field names are consistent (see [0047]-[0054][0064] → Crabtree discloses this limitation in that data consistency score measures the data against itself but from other sources with similar specification). 

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 12, 13, 14, 16, 17, 19 and 20 perform the same functions as Claims 2, 3, 4, 6, 7, 9 and 10 respectively.  Thus Crabtree discloses/teaches every element of Claims 12, 13, 14, 16, 17, 19 and 20 as indicated in the above rejection for Claims 2, 3, 4, 6, 7, 9 and 10 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al, in view of Subramanian et al, U.S. Patent Application Publication No. 20070276631.
Claim 5:
Crabtree discloses every element of Claim 3. 
Crabtree does not explicitly disclose:
wherein the quantity indicator is configured to determine whether the amount of specific data is sufficient according to a learning curve.
However, Subramanian discloses:
wherein the quantity indicator is configured to determine whether the amount of specific data is sufficient according to a learning curve (see [0027] → Subramanian teaches this limitation in that the system makes sure that a sufficient amount of data is necessary to accommodate the learning curve to distinguish the cases). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crabtree with the teachings of Subramanian for the purpose of enabling identification of potential solutions to solve problems for a plurality of data sets in a complex system resulted in a past system failure, see Subramanian [0001]-[0008]. 

Claim 15 performs the same function as claim 5.  Thus Crabtree as modified discloses/teaches every element of Claim 15 as indicated in the above rejection for Claim 5. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al, in view of LI et al, U.S. Patent Application Publication No. 20200074310.
Claim 8:
Crabtree discloses every element of Claim 3. 
Crabtree does not explicitly disclose:
wherein the validity indicator is configured to determine whether there is an abnormal cluster distribution in data and whether value of data is outside a reasonable range.
However, LI discloses:
wherein the validity indicator is configured to determine whether there is an abnormal cluster distribution in data and whether value of data is outside a reasonable range (see [0027] → LI teaches this limitation in that the system comprises data validity test to identify whether data is outside a reasonable range). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crabtree with the teachings of LI for the purpose of devising a report generation mechanism that may efficiently generate reports with required accuracy and in a resource efficient manner, see LI [0003]. 

Claim 18 performs the same function as claim 8.  Thus Crabtree as modified discloses/teaches every element of Claim 18 as indicated in the above rejection for Claim 8. 

Relevant Prior Art
Jones et al, U.S. Patent No. 7027931, is directed to a statistical database system which can improve error checking of quality control data used to measure the performance of quantitative analysis equipment. The quality control data can be delivered to a centralized database, wherein the database is linked to error checking functions. Data delivery can be flexible, allowing input via scanning, operator keyed summary data, operator keyed raw data, analyzer direct download, Internet-delivered summary data and Internet-delivered raw data. The received quality control data can be verified against specific lot and analyzer parameters, and data falling outside of these specified ranges can be excluded from a peer group. Excluded data can be verified against original submitted data, and excluded data can then appear on final reports. The quality control data can also be entered directly into the database and a peer group report can then be generated. The quality control data is processed in real time with the data entry and the reports are viewable in real time. 
The above reference is pertinent arts listed in PTO-892 from. It is directed to the same field of invention to the state of art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571) 270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/           Primary Examiner, Art Unit 2154    
06/10/2022